DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07-28-2021 has been entered.
Status of the Claims
Claims 2-6, 8-11, 13, 15, 17, 18, 20-22, 25-27 and new claim 30 are currently pending in the application and are examined on the merits below.
 Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8-11, 13, 15, 17, 18, 20-22, 25-27, 30 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schranz et al (WO2017100679A1, of record). The amended claim 2 describes a method of treatment of hereditary angioedema (HAE) in a human subject, age 12-18 with an antibody comprising the CDR regions as described, wherein the antibody is administered to the subject at a dose of about 300mg every two weeks in a first treatment period. With respect to claim 2, the disclosure of Schranz et al teaches administration of the well characterized antibody DX-2930 for methods of treatment of HAE disease or reducing the rate of HAE attacks in a human patient suffering from HAE. (p2). DX-2930 contains the identical heavy chain and light chain CDRs 1-3 as the instantly claimed SEQ. IDs 5, 6, 7 (claimed antibody heavy chain CDRs 1-3) and SEQ. IDs 8,9,10 (claimed antibody light chain CDRs 1-3) (see SCORE, search results and Schranz p19, Table l). With respect to section 102 rejection applicant is directed to the Example 1, table 2 (p45-46) detailing the dosing parameters for the DX-2930 including 300mg every 2 weeks, as well as the inclusion of at least 5 human subjects who are 12-17 years of age (p48 paragraph 1).See also Example 2, which exemplifies treating rollover patients from the first trial with DX-.
In regards to claim 3 Schranz et al. teaches the use of an anti-pKal antibody, for example
DX-2930, which may be comprised of a full length antibody or any antigen binding fragment thereof (p3). 
In regards to claim 4 (SEQ ID 3 and 4) and claim 5 (SEQ ID 5 and 6), Schranz discloses the full length sequence composition of DX-2930 Heavy chain and Light chain fragments, as well as the variable region subsequences of these antibody components (p18 & 19). These sequences are identical to those in the instant claims 4 and 5 (see Score and search report).
With respect to claim 6 and 8 in view of claim 1 Schranz discloses the pharmaceutical composition of the antibody DX-2930 or fragments thereof to consist of sodium phosphate 30mM, citric acid 19mM histidine at 50mM, NaCl at a concentration of 90mM and polysorbate 80 at a concentration of 0.01% (p26 and claims 45-46, p67).  
With respect to claim 9, Schranz et al teaches the subcutaneous injection of the antibody DX-2930 into human subjects of interest for the purposes of treatment of HAE 
In regards to claim 10, the disclosure of Schranz throughout describes that the subjects of interest throughout the examples are those which suffer from the HAE disease, type I or type II, see Example 1 “study overview” page 44.  
In regards to claim 11, and claim 13 Schranz et al discloses the treatment of a human patient who has had at least two HAE attacks per year prior to the first treatment period (Claim
13, p63) who has also received 1 or more prior HAE treatments (claim 14, p63) which includes a Cl-inhibitor that can comprise of Cl-lNH (claim 15 and 16, p63).
With respect to claim 15 Schranz et al. teaches that there is a tapering period of a prior treatment protocol that is approximately 2-4 weeks (claim 17, 18).
In claim 17 the applicants describe a method of treating in which the patient has received HAE treatments that potentially overlap with the first administration dose of the therapeutic antibody described in this application. This method is similarly described in Schranz et al. (p43) with reference to combination therapies. Additional disclosure can be found in the claim 19, p64.
Claim 18 describes a treatment situation in which the human subject is free of a prior HAE treatment, optionally within the 2 weeks prior to therapeutic antibody DX-2930 administration initiation. In claims 20 and 21 Schranz et al. discloses an identical method of treatment (p64).

With reference to claim 21 and 22, Schranz et al teaches a second treatment period with the anti-pKAI antibody (abstract pl,57) in which the first dose of the second treatment period is about two weeks after the last dose of the first treatment period (p2,p64 claims 24 and 25). The second treatment can consist of administration of the therapeutic antibody in multiple doses of 300mg every two weeks (claim 27 and 28 p64-65; p38). Schranz et al. describe in claim 29 conditions that match those found in the instant claim 25 (see p65) as well as page 3 paragraph 3 describe a treatment population in which the subject is free from treatment with an ACE inhibitor and estrogen containing medication or an androgen prior to or during the first and second treatment period. 
With respect to claim 26 Schranz et al. describe on p2 paragraph 3 administering a "single dose of the antibody (e.g., about 300mg) after the first treatment period". Additionally the first dose can be followed by one or more doses of 300mg if the patient subject experiences an HAE attack after the first dose or 10 days apart.
In regards to the claim 27 Schranz et al. on page 2 paragraph 4 teaches administration of antibody after the first treatment period, after an HAE attack in the amount of 300 mg of antibody in 2 week intervals.
With respect to the new claim 30 the disclosure of Schranz describes that the antibodies of the invention may particularly be full length (IgG including an IgG1, IgG2, IgG3, and IgG4) (p14 paragraph1). 
Double Patenting
Claims 2-6, 8-11, 13, 15, 17, 18, 20-22, 25-27 and new claim 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 51-58 of copending Application No. 15562671, in view of Schranz et al., WO2017/100679A. Claim 51 of the '671 application claims administering an antibody within the scope of present claim 1 in a formulation as recited in present claim 8. The claim is drawn to prevent HAE or reducing the frequency of attacks. However '671 does not claim the specific patients and dosing protocols as recited in present claim 1. The rejection under 35 USC 103 set forth above describes in detail where each of the limitations of the claims subject to rejection is found or suggested by Schranz. Therefore, a person having ordinary skill in the art would have found it obvious to modify the method claimed in the '671 application to specifically administer 300 mg every two weeks to the patients described in the Schranz reference, thereby arriving at the now-claimed invention. This is a provisional nonstatutory double patenting rejection. 
Claims 2-6, 8-11, 13, 15, 17, 18, 20-22, 25-27, 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11084884 in view of Schranz. The claims are drawn to treating HAE by administering 300 - 400 mg of the antibody every 2-4 weeks (see '297 claim 1). However, the claims of the '884 patent do not explicitly recite the specific patients and dosing protocols as recited in present claim 2. The rejection under 35 USC 103 set forth above describes in detail where each of the limitations of the claims subject to rejection is found or suggested by Schranz. Therefore, a person having ordinary skill in the art would have found it obvious to modify the method claimed in the '297 application to specifically administer 300 mg every two weeks to the patients described in the .
Claims 2-6, 8-11, 13, 15, 17, 18, 20-22, 25-27 and new claim 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10370453 in view of Schranz et al. With respect to Claim 2 of the instant application, Claims 1-9 of the '453 patent describe a method of treating Hereditary Angioedema in a human subject (Claims 1, 8, 9) encompassing the administration of the anti-plasma kallikrein binding antibody DX-2930. DX-2930 is by composition in Claim 1 of the '453 patent as the immunoglobulin heavy chain variable regions CDR 1-3 comprising of the SEQ IDs 166,167 and 1171, and a light chain variable CDR 1-3 regions set forth as SEQ IDs 1172, 1173, 1174 and is identical to the instantly claimed heavy chain CDR 1-3 regions SEQ IDs 5-7 and light chain CDR 1-3 SEQ IDs 8-10. The '453 patent does not teach specific use of the antibody during a first use period or the specific patient subsets described in claim 2. However the rejection under 35 USC 103 set forth above describes in detail where each of the limitations of the claims subject to rejection is found or suggested by Schranz. Therefore, a person having ordinary skill in the art would have found it obvious to modify the method claimed in the '453 application to specifically administer 300 mg every two weeks to the patients described in the Schranz reference, thereby arriving at the now-claimed invention. This is a nonstatutory double patenting rejection.
Claims 2-6, 8-11, 13, 15, 17, 18, 20-22, 25-27 and new claim 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9266964 in view of Schranz. In the '964 patent, the claims are directed to a method of .
	Claims 2-6, 8, 9, 11, 13, 15, 17, 18, 20-22, and 25-27, 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34, 61-62, 65-80 of copending Application No. 16061103 in view of Banerji et al (n engl j med 376; 8 nejm.org February 23, 2017)(of record).   With respect to claim 2, application '103 references in claims 34, 65, 69 a method of treating HAE attack of reducing the rate of HAE attack utilizing antibody DX-2930 which has identical heavy and light chain CDR regions as the instant claim 1. Additionally these claims describe the use of the antibody in a first treatment period that consists of administration of the antibody in dosage of approximately 300mg every two weeks in a first treatment period. While the '103 application does not teach specific treatment of the subset of patients described in the instant claim 2, one can look to the teachings of Banerji in 
Response to Arguments Double Patenting
	Applicant requests that double patenting rejections as described above be held in abeyance until the identification of allowable subject matter is achieved. 
Response to Arguments - 35 USC § 103
	Applicant's arguments filed 07-28-2021 have been fully considered but they are not persuasive. Applicant appears to attempt to rebut the previous rejections and also as modified above by claiming that the treatment protocol as in claim 2 is particularly effective in . 
In summary it is found that the reference of Schranz clearly discloses that administration of the DX-2930 antibody can be utilized in subjects over the age of 12, (p44 “study overview”), and that adolescents are an appropriate target for inclusion in treatment protocols (p33, 2nd last paragraph). The dosing regimen of 300mg every 2 weeks is clearly disclosed as an appropriate dose (p45, last paragraph). Additionally figure 3 of Schranz discloses that the biomarker predictor for HAE attacks, 2 chain HMWK is effectively reduced by a 300mg dose of DX-2930 compared to lower doses of the antibody.  The reduction is illustrated as superior to that which occurred when utilizing lower doses of the antibody of interest.
Conclusion
Summary: No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        

/AMY E JUEDES/Primary Examiner, Art Unit 1644